Case: 3:17-cv-00149-MPM-JMV Doc #: 82-9 Filed: 07/12/19 1 of 3 PagelD #: 359

PLAINTIFFS EXHIBIT 9
SPOLIATION LETTER FROM RON LEWIS
TO TIMOTHY OUTLAW, WARDEN

PLAINTIFF’S
EXHIBIT

oS

 
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-9 Filed: 07/12/19 2 of 3 PagelD #: 360

LEWIS LAW FIRM
RONALD W. LEWIS
ATTORNEY AT LAW
404 GALLERIA LANE, STE. 5
P.O. BOX 2729
OXFORD, MISSISSIPPI 38655

Ph: (662) 234-0766 Fax: (866) 591-4512
Email: ron@roniewislaw.com

March 13, 2017

Mr. Timothy Outlaw, Warden
Marshall County Correctional Facility
P.O. Box 5188

Re: Request for Implementation of “Litigation Hold”

Our Client! ESTATE OF JOHN R. GREEN AND HIS STATUTORY HEIRS
Date and time of death: JANUARY 1, 2017, APPROX. 7:41 A.M.

Dear Warden Outlaw:

The purpose of this correspondence is to put you on formal notice that our firm has been
retained to represent the Estate of John R. Green and his statutory heirs. He was a prisoner at

your facility at the time of his death. He died of a heart attack.

This letter also serves to put you on notice to maintain the integrity of all evidence,
including, but not limited to, video for the area where he was confined for the period from 5:30
a.m. until he was removed from his cell and your facility, all logs which make reference to Mr.
Green and/or his cell area for the same time period, other recordings, documents, reports,
records, photographs, etc., pertaining to this incident and Mr. Green, himself

Your facility is not to dispose of, alter, modify, or destroy any evidence of any kind,
nature and description, including, but not limited to, videos, dispatch recordings, documents,
reports, records, photographs, etc., pertaining to this incident, prior to providing my office an
opportunity to inspect this evidence.

This request covers anything which in any way pertains to facts and circumstances
surrounding the death of Mr. Green, and includes, but is not limited to, all incident reports,
Case: 3:17-cv-00149-MPM-JMV Doc #: 82-9 Filed: 07/12/19 3 of 3 PagelD #: 361

recordings (audio or video), dispatch, memorandums, correspondence, including electronic
communications, or any reports of personnel, employees, or agents of the prison or its corporate
manager, relating to Mr. Green or any other evidence, records, documents or things of any kind,
nature and description pertaining to this incident.

If any evidence or other things pertaining in any way to this incident has or have already
been altered, modified, destroyed, lost or changed in any manner, I am requesting that you
identify with particularity the evidence or things that has or have been modified, altered,
destroyed, lost or changed in any manner and the name, address and telephone number of the
person, persons, entity or entities who altered, modified, destroyed, lost or changed in any
manner any evidence or thing pertaining to this incident.

Further, I am requesting that you maintain complete copies of any and all policies and
procedures of the Marshall County Correctional Facili , including, but not limited to all rules,
policies, procedures, practices and customs, as well as all training materials regarding or relating
to the following subjects: Protection of the health and well-being of prisoners, procedures for
care and observation of inmates with known heart conditions, policies for adequate staffing
during holidays, medical staffing and scheduling, administration of medications to manage risk
of heart attack, and any other evidence of institutional response or lack of adequate response to
Mr. Green’s condition, including but not limited to response to his requests for assistance.

I am requesting that you forward this letter to the insurance carrier for MTC and further
request that the insurance representative contact me immediately. If I have not heard from the
your office or the corporation’s carrier within the next fourteen (14) days, I will assume that
there is not any immediate interest in responding to the allegations contained herein, and I will
proceed accordingly.

Awaiting your reply, I remain,
Very Truly Yours,
a7) 7  f

eel’ # —
fer is

Ronald W. Lewis
Miss. Bar No. 1242

 
